DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed Mar. 11, 2021 has been entered.
Applicant’s arguments/amendments filed Mar. 11, 2021 have been fully considered but are not persuasive.  Claim 15 had been canceled. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 4-6, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the claim limitation “…the subset of substrings…” is not clear because there is insufficient antecedent basis for the claim limitation “subset of substrings”.
Regarding claim 5, the claim limitation “…the subset of substrings…” is not clear because there is insufficient antecedent basis for the claim limitation “subset of substrings”.
Regarding claim 6, the claim limitation “…the subset of substrings…” is not clear because there is insufficient antecedent basis for the claim limitation “subset of substrings”.
	Regarding claim 14, the claim limitation “…to clamp at least a portion of the DC voltage…” should be “…to clamp a portion of the DC voltage…” because claim 9 states that “to clamp a portion of the DC voltage”.
Regarding claim 18, the claim limitation “…to clamp at least a portion of the DC voltage…” should be “…to clamp a portion of the DC voltage…” because claim 9 states that “to clamp a portion of the DC voltage”.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (2013/0049710) (hereinafter “Kraft”) in view of Burghardt et al. (2013/0094112) (“Burghardt”) and Lai et al. (2012/0230066) (“Lai”).
Regarding claim 1, Kraft discloses a method (Fig.2A-2E; please refer to the whole reference for detailed) for voltage clamping a string of a plurality of a plurality of PV cells (202 in Fig.2A; according to ¶ 2, which states “a plurality of photovoltaic cells may be included in a solar module” and according to ¶ 28, which states “a string 202 of the plurality of solar modules”, thus 202 is a string of a plurality of PV modules otherwise 202 is a string of a plurality of a plurality of PV cells) comprising: measuring (¶ 33, which states “In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”) a DC voltage (¶ 16, 22 and 33) across an output of the string of a plurality of a plurality of PV cells (¶ 33 states measuring string voltage and ¶ 16 and 22 state how to measure string voltage to determine open circuit voltage) that is coupled across an input of an inverter (inverter in Fig.2D), wherein the string of a plurality of a plurality of PV cells comprises a plurality of substrings of PV cells (204s or 234s; each 204s or 234s represents substring of PV cells); comparing the measured DC voltage to an overvoltage threshold (please refer to at least ¶ 16, 22 and 33, which discloses about comparing the measured string voltage to a desired maximum voltage); determining the measured DC voltage exceeds the overvoltage threshold (please refer to at least ¶ 22); and operating a clamping circuit (¶ 33, which states “In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”, please also refer to Fig.2B-2D) to clamp a portion of the DC voltage (to shunt or limit a portion of DC voltage is supported by “decoupling one or more solar modules” or “to remove one of the solar modules” as stated in ¶ 33) by clamping fewer than all substrings of the plurality of substrings (“decoupling one or more solar module” or “remove one of the solar modules” as stated in ¶ 33 means that clamping fewer than all substrings of the plurality of substrings).
Kraft doesn’t disclose the string of a plurality of a plurality of PV cells is formed in a PV module and doesn’t explicitly disclose the inverter is a power converter.  
Burghardt discloses a string of a plurality of a plurality of PV cells (MS1-MS4 in Fig.5 is formed in a string of a plurality of (MS1-MS4 formed in a string) of a plurality of PV cells (each MS1-MS4 includes a plurality of PV cells; according to ¶ 40 which states is formed in a PV module (M1; according to ¶ 40 which states “photovoltaic module M1”).
However, it is well known in the art that the inverter is a device used to convert direct current into alternating current, the inverter taught by Kraft is also known as a power converter. For supporting purpose, Lai discloses an output of the PV module (10A in Fig.1A or 1B) that is coupled across an input of a power converter (40A in Fig.1A or 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft with the teaching of Burghardt to provide the string of a plurality of a plurality of PV cells taught by Kraft formed in a PV module and to recognize Kraft with the teaching of Lai that the inverter taught by Kraft is a power converter. The suggestion/motivation would have been to provide the string of a plurality of PV modules (the string of a plurality of a plurality of PV cells) taught by Kraft to form in a single PV module as taught by Burghardt to reduce a require step to connect the plurality of PV modules or to provide a compact package, and to support an inverter is also known as a power converter.
Regarding claim 2, Kraft in view of Burghardt and Lai is used to reject claim 1 above.
Kraft discloses the operating the clamping circuit (¶ 33, which states “In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”) further comprises returning to a normal operation mode when the DC voltage across the input of the power converter is below a predetermined threshold (please refer to at least ¶ 16, 22 and 33, especially ¶ 22).
Regarding claim 3, Kraft in view of Burghardt and Lai is used to reject claims 1 and 2 above.
Kraft discloses the normal operation mode (when the switch or relay is open, according to ¶ 22) comprises conducting the DC voltage from the string of a plurality of a plurality of PV cells to the inverter (inverter in Fig. 2D).
	Kraft doesn’t disclose the string of a plurality of a plurality of PV cells is formed in a PV module and doesn’t explicitly disclose the inverter is a power converter. 
As explained in claim 1 above, Burghardt discloses the string of a plurality of a plurality of PV cells (MS1-MS4 in Fig.5 is formed in a string of a plurality of (MS1-MS4 formed in a string) of a plurality of PV cells (each MS1-MS4 includes a plurality of PV cells; according to ¶ 40 which states “Module strings MS1, MS2, MS3, MS4 respectively include a plurality of photocells (not shown)”)) is formed in a PV module (M1; according to ¶ 40 which states “photovoltaic module M1”).
As explained in claim 1 above, Lai discloses an output of the PV module (10A in Fig.1A or 1B) that is coupled across an input of a power converter (40A in Fig.1A or 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft with the teaching of Burghardt to provide the string of a plurality of a plurality of PV cells taught by Kraft formed in a PV module and recognize Kraft with the teaching of Lai that the inverter 
Regarding claim 4 (as best understood), Kraft in view of Burghardt and Lai is used to reject claim 1 above.
Kraft discloses the operating the clamping circuit (¶ 33, which states “In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”) to clamp a portion of the DC voltage (¶ 33) comprises, for one or more substrings in the subset of substrings (for example 204A and/or 204B), closing a switch (switch across 204A (or) 204A and 204B) coupled across the substring.
Regarding claim 5 (as best understood), Kraft in view of Burghardt and Lai is used to reject claim 1 above.
Kraft discloses the clamping circuit (¶ 33, which states “In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”) comprises (i) for each substring of the subset of substrings (for example 204A and/or 204B), a switch 
Regarding claim 6 (as best understood), Kraft in view of Burghardt and Lai is used to reject claims 1 and 5 above.
Kraft doesn’t disclose wherein, for each substring of the subset of substrings, the switch is located within a housing of the PV module.
However, Kraft discloses the switch (switch across 204A (or) 204A and 204B) is located within a housing of the PV module (¶ 20, 27 and 34).
Burghardt discloses for each substring of the subset of substrings (MS1-MS4 in Fig.5), a switch (one of SS1-SS4 in Fig.5) is located within a housing of the PV module (M1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft in view of Lai with the teaching of Burghardt to provide wherein, for each substring of the subset of substrings, the switch is located within a housing of the PV module. The suggestion/motivation would have been to provide the string of a plurality of PV modules (the string of a plurality of a plurality of PV cells) taught by Kraft to form in a single PV module as taught by Burghardt to reduce a require step to connect the plurality of PV modules or to provide a compact package.
Regarding claim 7, Kraft in view of Burghardt and Lai is used to reject claims 1, 5 and 6 above.

Note: Burghardt discloses the housing of the PV module (M1 in Fig.5).
Regarding claim 8, Kraft in view of Burghardt and Lai is used to reject claim 1 above.
Kraft discloses the clamping circuit (¶ 33, which states “In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”) clamps the DC voltage to a value less than an open circuit voltage of the string of a plurality of a plurality of PV cells (since one or more solar modules is removed based on the measured string voltage which exceeds the maximum desired voltage; please refer to at least ¶ 16, 22 and 33). 
Kraft doesn’t disclose the string of a plurality of a plurality of PV cells is formed in a PV module.
As explained in claim 1 above, Burghardt discloses the string of a plurality of a plurality of PV cells (MS1-MS4 in Fig.5 is formed in a string of a plurality of (MS1-MS4 formed in a string) of a plurality of PV cells (each MS1-MS4 includes a plurality of PV cells; according to ¶ 40 which states “Module strings MS1, MS2, MS3, MS4 respectively include a plurality of photocells (not shown)”)) is formed in a PV module (M1; according to ¶ 40 which states “photovoltaic module M1”).
.

7.	Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (2013/0049710) (hereinafter “Kraft”) in view of Burghardt et al. (2013/0094112) (“Burghardt”).
Regarding claim 9, Kraft discloses an apparatus for clamping a voltage of a string of a plurality of a plurality of PV cells (202 in Fig.2A; according to ¶ 2, which states “a plurality of photovoltaic cells may be included in a solar module” and according to ¶ 28, which states “a string 202 of the plurality of solar modules”, thus 202 is a string of a plurality of PV modules otherwise 102 is a string of a plurality of a plurality of PV cells) comprising: a first switch (for example - switch or relay between 1 and 2 of 210 in Fig.2B (or) switch or relay between 1 and 2 of 220 in Fig.2C; similarly in Fig.2D and 2E) coupled across a substring of PV cells (204A (or) 204A and 204B in Fig.2A; similarly in Fig.2D and 2E) of a plurality of substrings of PV cells (204s) of the string of a plurality of a plurality of PV cells (102 in Fig.1A or 202 in Fig.2A); and a controller (Fig.3, please refer to at least ¶ 16, 22, 33, 35 and 38-43) for measuring a DC voltage across an output of the string of a plurality of a plurality of PV cells (please refer to at least ¶ 16, In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”; Note: “decoupling one or more solar module” or “remove one of the solar modules” as stated in ¶ 33 means that clamping only the substring of the plurality of substrings).
Kraft doesn’t disclose the string of a plurality of a plurality of PV cells is formed in a PV module.
Burghardt discloses the string of a plurality of a plurality of PV cells (MS1-MS4 in Fig.5 is formed in a string of a plurality of (MS1-MS4 formed in a string) of a plurality of PV cells (each MS1-MS4 includes a plurality of PV cells; according to ¶ 40 which states “Module strings MS1, MS2, MS3, MS4 respectively include a plurality of photocells (not shown)”)) is formed in a PV module (M1; according to ¶ 40 which states “photovoltaic module M1”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft with the teaching of Burghardt to provide the string of a plurality of a plurality of PV cells taught by Kraft 
Regarding claim 10, Kraft in view of Burghardt is used to reject claim 9 above.
Kraft discloses the operating the first switch (for example – switch or relay between 1 and 2 of 210 in Fig.2B (or) switch or relay between 1 and 2 of 220 in Fig.2C; similarly in Fig.2D and 2E) further comprises returning to a normal operation mode when the measured DC voltage is below a predetermined threshold (please refer to at least ¶ 16, 22 and 33, especially ¶ 22). 
Regarding claim 11, Kraft in view of Burghardt is used to reject claims 9 and 10 above.
Kraft discloses the normal operation mode comprises conducting the full DC voltage from the string of a plurality of a plurality of PV cells (when the first switch is opened, otherwise not clamped).
Kraft doesn’t disclose the string of a plurality of a plurality of PV cells is formed in a PV module.
Burghardt discloses the string of a plurality of a plurality of PV cells (MS1-MS4 in Fig.5 is formed in a string of a plurality of (MS1-MS4 formed in a string) of a plurality of PV cells (each MS1-MS4 includes a plurality of PV cells; according to ¶ 40 which states “Module strings MS1, MS2, MS3, MS4 respectively include a plurality of photocells (not shown)”)) is formed in a PV module (M1; according to ¶ 40 which states “photovoltaic module M1”).

Regarding claim 12, Kraft in view of Burghardt is used to reject claim 9 above.
Kraft discloses the first switch is located within a housing of the PV module (¶ 20, 27 and 34).
	Note: Burghardt also discloses the first switch (one of SS1-SS4 in Fig.5) is located within a housing of the PV module (M1).
Regarding claim 13, Kraft in view of Burghardt is used to reject claims 9 and 12 above.
Kraft discloses the controller is located within the housing (¶ 20, 27 and 34).
Note: Burghardt discloses the housing of the PV module (M1 in Fig.5).
Regarding claim 14 (as best understood), Kraft in view of Burghardt is used to reject claim 9 above.
Kraft discloses the operating the first switch (for example – switch or relay between 1 and 2 of 210 in Fig.2B (or) switch or relay between 1 and 2 of 220 in Fig.2C; similarly in Fig.2D and 2E) to clamp at least a portion of the DC voltage comprises closing the first switch (¶ 16, 22 and 33).
Regarding claim 16, Kraft in view of Burghardt is used to reject claim 9 above.
the string of a plurality of a plurality of PV cells (since one or more solar modules is removed based on the measured string voltage which exceeds the maximum desired voltage; please refer to at least ¶ 16, 22 and 33).
Kraft doesn’t disclose the string of a plurality of a plurality of PV cells is formed in a PV module.
As explained in claim 1 above, Burghardt discloses the string of a plurality of a plurality of PV cells (MS1-MS4 in Fig.5 is formed in a string of a plurality of (MS1-MS4 formed in a string) of a plurality of PV cells (each MS1-MS4 includes a plurality of PV cells; according to ¶ 40 which states “Module strings MS1, MS2, MS3, MS4 respectively include a plurality of photocells (not shown)”)) is formed in a PV module (M1; according to ¶ 40 which states “photovoltaic module M1”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft with the teaching of Burghardt to provide the string of a plurality of a plurality of PV cells taught by Kraft formed in a PV module. The suggestion/motivation would have been to provide the string of a plurality of PV modules (the string of a plurality of a plurality of PV cells) taught by Kraft to form in a single PV module as taught by Burghardt to reduce a require step to connect the plurality of PV modules or to provide a compact package.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khajehoddin et al. (2010/0236612) (“Khajehoddin”) in view of Kraft et al. (2013/0049710) (hereinafter “Kraft”) and Burghardt et al. (2013/0094112) (“Burghardt”).
Regarding claim 17, Khajehoddin discloses a system (please refer to PVs in Fig.1B) comprising: a plurality of PV modules (PV modules in Fig.1B); a plurality of power converters (DC/DC converters) coupled to the plurality of PV modules in a one-to-one correspondence; a substring of PV cells (one of substring of PV cells connected to one of DC/DC converter in Fig.1B) of a plurality of substrings of PV cells of the PV modules. 
Khajehoddin doesn’t disclose a system for clamping a photovoltaic (PV) module voltage comprising: a plurality of clamping circuits, wherein each clamping circuit in the plurality of clamping circuits is integrated with a corresponding PV module of the plurality of PV modules in a one-to-one correspondence, comprising: a first switch coupled across a substring of PV cells of a plurality of substrings of PV cells of the PV module; and a controller for measuring a DC voltage across an output of the PV module, comparing the measured DC voltage to an overvoltage threshold, determining the measured DC voltage exceeds the overvoltage threshold, and operating the first switch to clamp a portion of the DC voltage by clamping the only substring.
Kraft discloses a system (Fig.1A) for clamping a voltage of a string of a plurality of a plurality of PV cells (202 in Fig.2A; according to ¶ 2, which states “a plurality of photovoltaic cells may be included in a solar module” and according to ¶ 28, which states “a string 202 of the plurality of solar modules”, thus 202 is a string of a plurality of PV modules otherwise 202 is a string of a plurality of a plurality of PV cells) comprising: In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”, please also refer to Fig.2B-2D), wherein the clamping circuit is integrated with the string of a plurality of a plurality of PV cells, comprising: a first switch (for example - switch or relay between 1 and 2 of 210 in Fig.2B (or) switch or relay between 1 and 2 of 220 in Fig.2C; similarly in Fig.2D and 2E) coupled across a substring of PV cells (for example - 204A (or) 204A and 204B in Fig.2A) of a plurality of substrings of PV cells (204s) of the string of a plurality of a plurality of PV cells; and a controller (Fig.3, please refer to at least ¶ 16, 22, 33, 35 and 38-43) for measuring a DC voltage across an output of the string of a plurality of a plurality of PV cells (please refer to at least ¶ 16, 22 and 33, which discloses “measuring string voltage”), comparing the measured DC voltage to an overvoltage threshold (please refer to at least ¶ 22 which discloses about comparing the measured voltage to a desired maximum voltage), determining the measured DC voltage exceeds the overvoltage threshold (please refer to at least ¶ 16, 22 and 33), and operating the first switch to clamp a portion of the DC voltage by clamping the only substring (¶ 33, which states “In an embodiment, a device for electrically decoupling one or more solar modules from a string of a plurality of solar modules includes switching circuitry configured to remove one of the solar modules from the string of the plurality of solar modules during the open circuit configuration in response to a measured string current or voltage”; Note: “decoupling one or more solar module” or “remove one of the solar 
Burghardt discloses the string of a plurality of a plurality of PV cells (MS1-MS4 in Fig.5 is formed in a string of a plurality of (MS1-MS4 formed in a string) of a plurality of PV cells (each MS1-MS4 includes a plurality of PV cells; according to ¶ 40 which states “Module strings MS1, MS2, MS3, MS4 respectively include a plurality of photocells (not shown)”)) is formed in a PV module (M1; according to ¶ 40 which states “photovoltaic module M1”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khajehoddin with the teaching of Kraft and Burghardt to provide a system for clamping a voltage of a photovoltaic (PV) module comprising: a plurality of clamping circuits, wherein each clamping circuit in the plurality of clamping circuits is integrated with a corresponding PV module of the plurality of PV modules in a one-to-one correspondence, comprising: a first switch coupled across a substring of PV cells of a plurality of substrings of PV cells of the PV module; and a controller for measuring a DC voltage across an output of the PV module, comparing the measured DC voltage to an overvoltage threshold, determining the measured DC voltage exceeds the overvoltage threshold, and operating the first switch to clamp a portion of the DC voltage by only clamping the substring by using the voltage clamping method taught by Kraft for each substring of PV cells of the plurality of substring of PV cells and to provide the string of a plurality of a plurality of PV cells taught by Kraft formed in a PV module. The suggestion/motivation would have been to reduce open circuit voltages of solar systems as suggested by Kraft (Kraft’s ¶ 1) and to 
Regarding claim 18 (as best understood), Khajehoddin in view of Kraft and Burghardt is used to reject claim 17 above.
Khajehoddin doesn’t disclose the operating the first switch to clamp at least a portion of the DC voltage comprises closing the first switch.
	Kraft discloses the operating the first switch (for example - switch or relay between 1 and 2 of 210 in Fig.2B (or) switch or relay between 1 and 2 of 220 in Fig.2C; similarly in Fig.2D and 2E) to clamp at least a portion of the DC voltage comprises closing the first switch (¶ 16, 22 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khajehoddin in view of Burghardt with the teaching of Kraft to provide the operating the first switch to clamp at least a portion of the DC voltage comprises closing the first switch. The suggestion/motivation would have been to reduce open circuit voltages of solar systems as suggested by Kraft (Kraft’s ¶ 1).
Regarding claim 19, Khajehoddin in view of Kraft and Burghardt is used to reject claims 17 and 18 above.
Khajehoddin doesn’t disclose the operating the first switch further comprises returning to a normal operation mode when the measured DC voltage is below a predetermined threshold.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khajehoddin in view of Burghardt with the teaching of Kraft to provide the operating the first switch further comprises returning to a normal operation mode when the measured DC voltage is below a predetermined threshold. The suggestion/motivation would have been to reduce open circuit voltages of solar systems as suggested by Kraft (Kraft’s ¶ 1).
Regarding claim 20, Khajehoddin in view of Kraft and Burghardt is used to reject claim 17 above.
Khajehoddin doesn’t disclose the first switch is located within a housing of the PV module.
Kraft discloses the first switch is located within a housing of the PV module (¶ 20, 27 and 34).
Note: Burghardt also discloses the first switch (one of SS1-SS4 in Fig.5) is located within a housing of the PV module (M1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khajehoddin with the teaching of Kraft and Burghardt to provide the first switch is located within a housing of the PV module. The suggestion/motivation would have been to provide the PV system in a housing as suggested by Kraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849